Case 2:15-cr-00619-CCC Document 4 Filed 12/28/18 Page 1 of 3 PageID: 25                     I   I   ' ....

                                                                                           J I ''1I




                               Wallace Winstead
                               Case#OB-197
                               23 N. 7th St. 1FL
                               Newark NJ 07107




 Chief District Court Judge:
The Honorable Jose L. Linares
 Martin Luther King Jr. Federal Building and Courthouse
PO Box 0999
Newark, NJ 07102-0999.




Your Honor,

I am writing to petition the court for an early release from my supervised release. I have
satisfactorily completed 3 out of 5 years of my supervised release. I have been in full
compliance with all court mandated conditions. I have consistently tested negative on all my
drug tests. I have remained gainfully employed throughout my supervision term and have
secured and established my own personal residence.

Aside from my performance on supervised release, personally, I have challenged myself in
ways I could have never imagined. I have pushed myself to obtain my Associate's Degree from
Essex County Community College. Additionally, in September 2018, I was accepted into the
Political Science Bachelors Program at Rutgers University. I am currently employed by Rutgers
University as a consultant for the office of information technology. While remaining employed
and being accountable to my probation officer, I have maintained a 3.6 average GPA throughout
my collegiate career.

I am a changed individual, and although I am grateful for all my life experiences, I can honestly
say I have suffered mental and physical anguish for the crimes I have committed in the past and
am remorseful. My experience on supervised release has taught me a lot about myself and with
all the lessons and resources I have obtained throughout these years, I am ready to give back
Case 2:15-cr-00619-CCC Document 4 Filed 12/28/18 Page 2 of 3 PageID: 26




to my community and I will continue to be a law abiding citizen. I ask that you provide me with
my full freedom so I can continue to grow as an individual, student, son and citizen of the United
States. This will also allow me to be eligible for future student grants/scholarships/jobs and the
privilege to vote.

Thank you for taking the time to read my letter. Please take my words into consideration when
making your decision. If you have additional questions or concerns please feel free to contact
me at (973)-568-1877. You may also reach my probation officer Ms. Chowdhury at (862)-229-
5578.

Respectfully submitted,

Wallace Winstead
Case 2:15-cr-00619-CCC Document 4 Filed 12/28/18 Page 3 of 3 PageID: 27




                                            [     -_ -


                                        ;       - ··~ I

                                                      'I '   -·-
                                       ( . .. . f




            ----
